Exhibit 10.1


EXECUTION COPY


AMENDMENT NO. 2 TO CREDIT AGREEMENT


This Amendment No. 2 to Credit Agreement (this “Amendment”), dated as of
November 6, 2017 (the “Effective Date”), is entered into by and among Qumu
Corporation, a Minnesota corporation (“Borrower”), Qumu, Inc., a California
corporation (“Guarantor”), HCP-FVD, LLC, a Delaware limited liability company,
as Lender (“Lender”) and Hale Capital Partners, LP, as administrative agent for
the Lenders under the Credit Agreement referred to below (“Administrative
Agent”).


RECITALS


A.    Borrower, Guarantor, Lender and Administrative Agent are parties to that
certain Term Loan Credit Agreement dated as of October 21, 2016 as amended by an
Amendment No. 1 to Credit Agreement dated March 31, 2017 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement) and the other Loan
Documents executed in connection therewith.


B.    Borrower has requested that Lenders and Administrative Agent agree to
amendments to the Credit Agreement and Lenders have agreed to do so pursuant to
the terms and conditions set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.    Amendment. Subject to the terms and conditions set forth herein, effective
as of the Effective Date, the Credit Agreement is hereby amended as follows:


(a)    The clause (j) in the definition of “Eligible Accounts” of the Credit
Agreement is amended and restated in its entirety to read as follows:
(j)    Accounts owing by a single Account Debtor or group of Affiliated Account
Debtors whose total obligations owing to Borrowers exceed seventy five (75%)
percent of the aggregate amount of all otherwise Eligible Accounts (but the
portion of the Accounts not in excess of the foregoing percentage may be deemed
an Eligible Account); provided, however, this clause (j) shall not be applicable
during any period prior to November 30, 2018;


(b)    Section 6.1.2(a) of the Credit Agreement is amended by adding a new
clause (vi) as follows:
    
(vi)    On May 7, 2018 in an amount equal to $3,000,000 (which such amount is
inclusive of the Prepayment Fee payable pursuant to Section 5.1).


(c)    Section 11.13 of the Credit Agreement is amended and restated in its
entirety to read as follows:


11.13.1        Maximum Cumulative Net Cash Operating Amount. Not permit the
Cumulative Net Cash Operating Amount as of the last day of any Fiscal Quarter to
exceed $(5,000,000) (negative) (excluding any Interest Expense), provided that
the Cumulative Net Cash



--------------------------------------------------------------------------------





Operating Amount shall be prorated for the number of days in the Fiscal Quarter
in which the Closing Date occurs.
11.13.2    Minimum Eligible Accounts and Cash. Not permit the sum of (x) the
cash denominated in Dollars (which is held by the Loan Parties in compliance
with the terms in Section 10.10 of this Agreement in a deposit account in the
United States) and (y) the face amount of Eligible Accounts (which are reduced
by a prorated allocation of the current outstanding balance of Allowance for
Doubtful Accounts general reserve) as of the last day of any fiscal month to be
less than 100% of the outstanding Obligations.


11.13.3        Minimum Cash. Not permit the cash denominated in Dollars (which
is held by the Loan Parties in compliance with the terms in Section 10.10 of
this Agreement in a deposit account in the United States) to be less than (i)
$4,000,000 at any time prior to payment of the amount described in Section
6.1.2(a)(vi) or (ii) $1,000,000 at any time after payment of the amount
described in Section 6.1.2(a)(vi).


11.13.4        Minimum Core Bookings. Not permit the sum of Core Bookings as of
the last day of any Computation Period to be less than $8,000,000 for such
Computation Period. For the purpose of calculating such Core Bookings, Core
Bookings shall be reduced by the aggregate amount of any reversals and negative
adjustments affecting Core Bookings in such Computation Period.


11.13.5        Maximum Deferred Revenue Non-Current. Not permit Deferred Revenue
Non-Current as of the last day of any Fiscal Quarter to be greater than 20% of
Deferred Revenue (inclusive of Deferred Revenue Non-Current).
11.13.6.     Minimum Subscription and Maintenance and Support Revenue. Not
permit the aggregate Subscription and Maintenance and Support Revenue as of the
last day of any Computation Period to be less than $15,000,000 for such
Computation Period, provided that, this covenant shall be tested for each Fiscal
Quarter following the Fiscal Quarter ending September 30, 2017.
11.13.7        Subscription and Maintenance and Support Dollar Renewal Rates.
Beginning with the Fiscal Quarter ending September 30, 2017, not permit the
Subscription and Maintenance and Support Dollar Renewal Rates as of the last day
of any Fiscal Quarter to fall below 80%.


2.    Estoppel, Acknowledgement and Reaffirmation. Borrower hereby acknowledges
and agrees that, as of the Effective Date, the aggregate principal amount of the
Obligations was not less than $8,000,000 plus accrued and unpaid interest for
the current month, and accruing interest, fees and charges thereon, all of which
amounts constitute valid and subsisting obligations of Borrower to Lenders, that
are not subject to any credits, offsets, defenses, claims, counterclaims or
adjustments of any kind. Except as specifically set forth herein, nothing in
this Amendment waives, amends or modifies any term of the Credit Agreement or
any other Loan Documents, all of which are ratified and confirmed and remain in
full force and effect. In addition, nothing in this Amendment shall be deemed or
construed to be a satisfaction, novation or release of the Credit Agreement, the
other Loan Documents or any of the Obligations. The foregoing amendments shall
not be deemed to modify or affect the obligations of the Loan Parties to comply
with each and every other obligation, covenant, duty or agreement under the
Credit Agreement and the other Loan Documents. The foregoing amendments shall
not be construed to in any way obligate Administrative Agent or Lender



--------------------------------------------------------------------------------





to amend, consent to or waive any other matter, any Default or Event of Default
under the Credit Agreement or the other Loan Documents that have occurred or
that may occur from and after the date hereof. In furtherance of the foregoing,
the Loan Parties, as debtors, grantors, pledgors, guarantors, assignors, or in
other similar capacities in which such parties grant Liens or security interests
in their properties or otherwise act as accommodation parties or guarantors, as
the case may be, under the Loan Documents, hereby ratify and reaffirm all of
their payment and performance obligations and obligations to indemnify,
contingent or otherwise, under each of the Loan Documents to which it is a
party, and ratify and reaffirm their grants of Liens on or security interests in
their properties pursuant to the Loan Documents to which they are a party,
respectively, as security for the Obligations under or with respect to the
Credit Agreement and the other Loan Documents, and confirm and agree that such
Liens and security interests are valid and subsisting and secure all of the
Obligations (including, without limitation, all additional Obligations hereafter
arising or incurred pursuant to or in connection with the Credit Agreement or
any other Loan Document), and agrees that this Amendment shall in no manner
impair or otherwise adversely affect such obligations, Liens or security
interests.


3.     Subsequent Conditions.    


(a)    Borrower covenants and agrees that, no later than thirty (30) days
following the Effective Date, Borrower shall (i) enter into a “blocked” or
“immediately restricted” deposit account control agreement, in form and
substance reasonably satisfactory to the Administrative Agent, establishing
control (as defined in the UCC) of a newly opened deposit account by the
Administrative Agent and whereby the bank maintaining such account agrees, at
all times to comply only with the instructions originated by the Secured Party
without the further consent of the Borrower, and (ii) provide evidence
satisfactory to the Administrative Agent of the deposit of $3,000,000 in the
account referred to in clause (i). Borrower acknowledges and agrees that upon
the occurrence of an Event of Default, including, but not limited to a failure
to make the mandatory prepayment set forth in Section 6.1.2(a)(vi) of the Credit
Agreement, Administrative Agent may direct the funds held in such account for
payment to the outstanding Obligations. Failure to comply with the foregoing
obligations by the applicable date shall result in an immediate Event of Default
under the Credit Agreement for which no cure period shall apply.


(b)    Borrower covenants and agrees that, no later than ten (10) Business Days
following the Effective Date, Borrower shall have updated the source code
subject to the third party source code escrow agreement and provide evidence of
the same which is satisfactory to Administrative Agent in its reasonable
discretion.


4.    Effectiveness. This Amendment shall become effective as of the Effective
Date upon the execution and delivery of this Amendment by each of the parties
hereto.


5.    Representations and Warranties. The Loan Parties represent and warrant to
Lenders and Administrative Agent that: (a) no consent or approval of, or
exemption by any Person is required to authorize, or is otherwise required in
connection with the execution and delivery of this Amendment by the Loan Parties
which has not been obtained and remains in full force and effect; and (b) as of
the date hereof and after giving effect to this Amendment, each of the
representations and warranties of the Loan Parties set forth in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects, except to the extent such representations and warranties speak as to
an earlier date, in which case the same are true, correct and complete as to
such earlier date.





--------------------------------------------------------------------------------





6.    Release. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR THE LENDERS. EACH LOAN PARTY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES ADMINISTRATIVE
AGENT AND THE LENDERS, THEIR RESPECTIVE AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, ASSERTED OR UNASSERTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW
OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH SUCH LOAN PARTY MAY NOW OR HEREAFTER (WHETHER OR
NOT PRESENTLY SUSPECTED, CONTEMPLATED OR ANTICIPATED) HAVE AGAINST ANY OF THE
RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT
OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING
FROM THE CREDIT AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.


EACH LOAN PARTY, ON BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS AND OTHER LEGAL
REPRESENTATIVES, HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY, COVENANTS
AND AGREES WITH AND IN FAVOR OF EACH OF THE RELEASED PARTIES THAT IT WILL NOT
SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASED
PARTY ON THE BASIS OF ANY CLAIM RELEASED, REMISED AND DISCHARGED BY THE LOAN
PARTIES PURSUANT TO THIS SECTION 6. IF ANY LOAN PARTY OR ANY OF ITS SUCCESSORS,
ASSIGNS OR OTHER LEGAL REPRESENTATIVES VIOLATES THE FOREGOING COVENANT, THE LOAN
PARTIES AND THEIR SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES SHALL PAY, IN
ADDITIONAL TO SUCH OTHER DAMAGES AS ANY RELEASED PARTY MAY SUSTAIN AS A RESULT
OF SUCH VIOLATION, ALL ATTORNEYS’ FEES AND COSTS INCURRED BY ANY RELEASED PARTY
AS A RESULT OF SUCH VIOLATION.


IN ENTERING INTO THIS AMENDMENT, THE LOAN PARTIES HAVE CONSULTED WITH, AND HAVE
BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY DISCLAIM ANY RELIANCE ON ANY
REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE RELEASED PARTIES AND HEREBY
AGREE AND ACKNOWLEDGE THAT THE VALIDITY AND EFFECTIVENESS OF THE RELEASES SET
FORTH IN THIS SECTION 6 DO NOT DEPEND IN ANY WAY ON ANY SUCH REPRESENTATIONS,
ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY THEREOF. THE
PROVISIONS OF THIS SECTION 6 SHALL SURVIVE THE TERMINATION OF THE CREDIT
AGREEMENT AND PAYMENT IN FULL OF THE OBLIGATIONS.


7.    Fees and Expenses. The Borrower shall pay to the Administrative Agent for
the ratable account of the Lenders an amendment fee (the “Amendment Fee”) in the
amount of $100,000, which Amendment Fee is deemed fully earned and
non-refundable on the Effective Date. Borrower shall pay the Amendment Fee to
Administrative Agent in cash on December 1, 2017; provided, however, if an Event
of Default occurs, any outstanding portion of the Amendment Fee shall be
immediately due and payable. The



--------------------------------------------------------------------------------





Borrower shall pay all reasonable and documented costs and expenses of the
Lenders in connection with the preparation, execution and delivery of this
Amendment (including attorneys’ fees). Failure to comply with the foregoing
obligations by the applicable date shall result in an immediate Event of Default
under the Credit Agreement for which no cure period shall apply.


8.    No Third Party Beneficiaries. This Amendment and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and their
respective successors and assigns. No other person shall have or be entitled to
assert rights or benefits under this Amendment.


9.    Entirety. This Amendment (together with the Credit Agreement and the Loan
Documents) embodies the entire agreement among the Loan Parties, Administrative
Agent and Lender and supersedes all prior agreements and understandings, oral or
written, if any, relating to the subject matter hereof.


10.    Counterparts; Facsimile Delivery. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original. Delivery of an executed counterpart of this Amendment by
facsimile or electronic transmission shall be effective as an original.


11.    Governing Law. This Amendment shall be a contract made under and governed
by the internal laws of the State of New York applicable to contracts made and
to be performed entirely within such state, without regard to conflict of laws
principles.




[Signature Pages Follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment No. 2 to be duly executed and delivered as of the date first above
written.


LOAN PARTIES:


QUMU CORPORATION, as Borrower




By: /s/ Vern Hanzlik                    
Name:     Vern Hanzlik
Title: President and Chief Executive Officer


QUMU, INC., as Guarantor




By: /s/ Vern Hanzlik                    
Name:     Vern Hanzlik
Title: President and Chief Executive Officer


LENDER:


HCP-FVD, LLC




By: /s/ Martin Hale                    
Name:     Martin Hale
Title: Chief Executive Officer






ADMINISTRATIVE AGENT:


HALE CAPITAL PARTNERS, LP




By: /s/ Martin Hale                    
Name:     Martin Hale
Title: Chief Executive Officer






[AMENDMENT No. 2 TO CREDIT AGREEMENT]

